DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to communication filed on 08/08/2022.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/08/2022 has been entered.
 
Status of Claims
	In Applicant’s amendment filed on 08/08/2022, claims 51, 54 and 61 have been amended; claims 1-50 are canceled; claims 51-70 remain pending.

Response to Arguments
Rejection of claims under 35 U.S.C. §101
	The previous rejection of claims 51-70 under 35 U.S.C. §101 as being directed to non-statutory subject matter is hereby withdrawn in view of Applicant’s amendment and remarks dated 08/08/2022.


Rejection of claims under 35 U.S.C. §102
	The previous rejection of claims 51-53, 60-63 and 70 under 35 U.S.C. §102 is withdrawn in view of Applicant’s amendment and remarks dated 08/08/2022.
	Note:  claims 51-53, 60-63 and 70 are now being rejected under 35 U.S.C. §103 based on a new combination of references.  See claim rejections below for details.

Rejection of claims under 35 U.S.C. §103
	Applicant’s arguments for claims 54-59 and 64-69, previously rejected under 35 U.S.C. §103, have been fully considered but are found moot in view of a new combination of references being used in the current rejections.  See claim rejections below for details.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 51, 53-59, 61 and 63-69 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,341,729 in view of Theberge et al. (US 2012/0059696), hereinafter “Theberge”.  Although the claims at issue are not identical, they are not patentably distinct from each other because 
for example from the below table analysis between the instant application claim 51 and claim 1 of U.S. Patent No. 10,341,729, it is clear that most elements of the instant application claim 51 is found in the patent claim 1.  
The patent does not claim the limitation “determining an availability of the media by pinging a content sources associated with the media asset”.  However, in an analogous art, Theberge teaches “determining an availability of the media by pinging a content sources associated with the media asset” [see Theberge ¶0103 (pinging advertisement sources to determine availability of advertisements at the respective sources)]. 
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching for determining availability of media assets by pinging a content source associated with the media asset taught by Theberge and the method of recommending media content claimed in claim 1 of the patent to enhance the ability to respond to network and media source changes in real-time (see Theberge ¶0103), and thereby to arrive at the invention claimed in claim 51.

Instant Application 16/921,335
U.S. Patent No. 10,341,729
Claim 51:
A method for recommending media content, the method comprising: 

retrieving activity data for a user related to an activity, wherein the activity is unrelated to media consumption; 



determining an activity likely to be performed by the user based on the retrieved activity data; 








determining a media asset by cross-referencing the activity likely to be performed with a database associated with activity relationships; and 



determining an availability of the media by pinging a content sources associated with the media asset.



generating a recommendation of the media asset for the user.

Claim 1:
A method for recommending media content, the method comprising: 

receiving, using control circuitry, a first activity datum, related to a first 
activity being performed by a given user, the first activity being unrelated to 
media consumption;  

determining, based on the first activity, a second activity datum, related to a second activity from among a plurality of possible 
activities that occur after the first activity is complete, by: 
   retrieving, from a database, the plurality of possible activities that occur after the 
first activity is complete;  and 
   determining the second activity datum from the plurality of possible activities;  

cross-referencing the first activity datum 
with a database listing media assets accessed by users after performing the first activity to identify a media asset associated with the second activity datum;  

determining whether the identified media asset is available to the given user following the first activity;  and 

in response to determining that the identified media asset is available to the given user, generating a recommendation of the identified media asset for display on a display device.




	Claims 53 and 54 of the instant application corresponds to claims 6 and 3 of U.S. Patent No. 10,341,729.

Claims 55-59 of the instant application correspond to claims 7, 8, 4, 10 and 5 of U.S. Patent No. 10,341,729, respectively.

Claims 61 and 63-69 of the instant application are directed to similar limitations as in claims 51 and 53-59 above, respectively.  Hence, claims 61 and 63-69 are considered accordingly.

Allowance of claims 51, 53-59, 61 and 63-69 the instant application would result in an unjustified time-wise extension of the monopoly granted for the invention defined by U.S. Patent 10,341,729 claims 1-20.  Therefore, nonstatutory obviousness type double patenting is appropriate.

Claims 52, 60, 62 and 70 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 11 of U.S. Patent No. 10,341,729 in view Theberge (US 2012/0059696) as applied above, and further in view of Oh et al. (US 2012/0101903), hereinafter “Oh”.  Although the claims at issue are not identical, they are not patentably distinct from each other because
Claims 52 and 60 of the instant application depend from claim 51 which is taught by claim 1 of U.S. Patent No. 10,341,729 in view of Theberge as described above.  U.S. Patent No. 10,341,729 does not claim the subject matter of claims 52 and 60 of the instant application. 
However, in an analogous art, Oh teaches the subject matter claimed in claims 52 and 60 of the instant application.
For example, Oh teaches retrieving activity data for a user related to an activity comprises retrieving the activity data from at least one of the user or an electronic device, as claimed in claim 51 of the instant application [see Oh Fig. 1, ¶0025 and/or ¶0074 and ¶0028-¶0032:  retrieving contextual information for a user from a mobile device, the contextual information includes the activity data].
Oh also teaches the received activity data is received from a home appliance associated with cooking or cleaning, a door associated with an open state or a closed state, a security system associated with monitoring movement within a household, media equipment associated with presenting media, an electronic device associated with an active mode or an inactive mode, or a vehicle associated with transporting the user, as claimed in claim 60 of the instant application [see Oh ¶0064-¶0074 and ¶0003: activity data is received from a mobile terminal such as a cellular phone or a PDA that can be turned on or off (electronic device with an active or an inactive mode) and/or from a vehicle associated with transporting the user].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching for recommending advertisement content based on user contextual information taught by Oh and the method of recommending media content claimed in claim 1 of the patent to improve the an advertisement exposure effect by leveraging user contextual information (see Oh ¶0002), and thereby to arrive at the invention claimed in claims 52 and 60.

Claims 62 and 70 are directed to similar limitations as in claims 52 and 60 above.  Hence claims 62 and 70 are considered accordingly.

Allowance of claims 52, 60, 62 and 70 the instant application would result in an unjustified time-wise extension of the monopoly granted for the invention defined by U.S. Patent 10,341,729 claims 1 and 11.  Therefore, nonstatutory obviousness-type double patenting is appropriate.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 51-53, 60-63 and 70 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (US 2012/0101903), hereinafter “Oh” in view of Jin et al. (US 2012/0254399) in view of Theberge et al. (US 2012/0059696), hereinafter “Theberge”.
Note: Oh (US 2012/0101903) is provided by Applicant in the IDS submitted on 09/16/2020.
Claim 51 – Oh discloses a method for recommending media content [¶0015], the method comprising: 
retrieving activity data for a user related to an activity, wherein the activity is unrelated to media consumption [¶0074-¶0075 and ¶0027-¶0033]: collect/retrieve contextual data for a user, contextual data includes activity data for the user related to an activity (user operational contextual information, e.g., running, walking, stopping…) alone or in combination with space contextual information, social contextual information and/or concern contextual information, wherein the activity is unrelated to media consumption (e.g., see ¶0051-¶0057 or ¶0065-¶0070)]; 
determining an activity likely to be performed by the user based on the retrieved activity data [¶0078, ¶0058-¶0061 or ¶0071]; 
determining a media asset by cross-referencing the activity likely to be performed with a database associated with activity relationships [¶0079-¶0080 and/or ¶0043: e.g., retrieving advertisement contents by cross-referencing user’s contextual condition for user’s next action (activity likely to be performed) with the previously built-up advertisement database associated with contextual condition (comprising/representing activity) relationships]; and 
generating a recommendation of the media asset for the user [¶0080-¶0081, ¶0063 and/or ¶0072].
Oh is silent regarding determining an availability of the media by pinging a content source associated with the media.
However, in an analogous art, Jin teaches determining an availability of the media by querying a content source associated with the media asset [¶0102-¶0103: recommendation logic 406 determines an availability of the media (e.g., content with ID 1139664 and/or content with ID 0246460) by querying catalog 402 (a content source associated with the media asset)].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the technique of determining an availability of a content item for recommendations by querying a content source taught by Jin and the technique of recommending content based on user contextual information taught by Oh to enhance content recommendation by selecting content for recommendation based on availability of the content/program to recommend (see Jin’s Abstract).
The combination of Oh in view of Jin is silent regarding determining availability of media by pinging a content source.
However, in an analogous art, Theberge teaches determining an availability of media by pinging a content source [¶0103].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the technique of pinging a content source to determine availability of media content taught Theberge and the technique of recommending content based on user contextual information and availability of the content taught by Oh in view of Jin to enhance the ability of respond to real-time changes of the network and content source (see Theberge ¶0103).

Claim 52 – the combination of Oh in view of Jin in view of Theberge, specifically Oh, further teaches retrieving activity data for a user related to an activity comprises retrieving the activity data from at least one of the user or an electronic device [Fig. 1, ¶0025 and/or ¶0074 and ¶0028-¶0032:  retrieving contextual information for a user from a mobile device, the contextual information includes the activity data].

Claim 53 – the combination of Oh in view of Jin in view of Theberge, specifically Oh, also teaches determining the activity likely to be performed by the user is further based on a completion of a physical or social activity associated with the user [e.g., ¶0064-¶0071; or ¶0051-¶0061].

Claim 60 – Oh in view of Jin in view of Theberge, specifically Oh, further teaches the received activity data is received from a home appliance associated with cooking or cleaning, a door associated with an open state or a closed state, a security system associated with monitoring movement within a household, media equipment associated with presenting media, an electronic device associated with an active mode or an inactive mode, or a vehicle associated with transporting the user [¶0064-¶0074 and ¶0003: activity data is received from a mobile terminal such as a cellular phone or a PDA with an embedded GPS that can be activated/deactivated or turned on/off (electronic device with an active or an inactive mode) and/or from a vehicle associated with transporting the user].

Claims 61-63 and 70 are directed to similar limitations recited in claims 51-53 and 60 above, respectively.  Hence, claims 61-63 and 70 are considered accordingly.

Claims 54 and 64 are rejected under 35 U.S.C. 103 as being unpatentable over Oh (US 2012/0101903) in view of Jin (US 2012/0254399) in view of Theberge (US 2012/0059696) as applied above, and further in view of Gutta et al. (US 2002/0186867), hereinafter “Gutta”.
Claim 54 – Oh in view of Jin in view of Theberge, specifically Oh, teaches determining that the media asset is available to the user following the activity, wherein the determination comprises: 
determining a time of completion for the activity performed by the given user [e.g., ¶0051-¶0052:  determining time context 12:20pm as a time of completion for the conference activity; alternatively, see ¶0064-¶0069]; and 
retrieve the content identifier at the time of completion [¶0063 or ¶0072:  system must retrieve the advertisement content identifier in order to select or recommend the advertisement content at the time of completion of the activity].
Oh is silent regarding determining whether the media asset is available.
However, in an analogous art, Gutta teaches determining whether the media asset corresponding to the retrieved identifier is available at the time of completion [¶0031 and ¶0033-¶0034: determining whether the media asset being available for recommendation at the time of recommendation which is after the time of completion of a user’s activity (e.g., turning on the television or selection of program)].
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the technique of filtering of content recommendations based characteristics of the user and availability of the content being recommended taught by Gutta and technique of recommending content based on user contextual information taught by Oh in view of Jin in view of Theberge to enhance content recommendation by providing more refined recommendation based on user’s information (see Gutta ¶0009).

Claim 64 is directed to similar limitations as recited in claim 54 above; hence, claim 64 is considered accordingly.

Claims 55 and 65 are rejected under 35 U.S.C. 103 as being unpatentable over Oh (US 2012/0101903) in view of Jin (US 2012/0254399) in view of Theberge (US 2012/0059696) as applied above, and further in view of Moir (US 2002/0029385).
Claim 55 – Oh in view of Jin in view of Theberge, specifically Oh, teaches determining a window of availability for the given user following the activity performed by the given user [¶0064-¶0070: determining, through the user social context, a window of availability for the user (no schedule in the afternoon) following the driving activity performed by the user];
Oh is silent regarding determining whether the window of availability corresponds to a run-time of the media asset corresponding to a retrieved identifier
However, in an analogous art, Moir teaches determining whether the window of availability corresponds to a run-time of the media asset corresponding to a retrieved identifier [¶0026-¶0028 and ¶0032-¶0033: determining whether user’s availability window corresponds to a run-time of the program(s) suggested by the user]; and in response to determining the window of availability does not correspond to the run-time of the media asset corresponding to the retrieved identifier, selecting a different media asset [¶0028 and ¶0032-¶0033:  select a program that is suitable for the user’s availability window, i.e., if the program suggested by the user does not correspond to the run-time of the program, select a different program that fits the user’s availability window].
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the technique of recommending/selecting television content to available time of a viewer taught by Moir and technique of recommending content based on user contextual information taught by Oh in view of Jin in view of Theberge to enhance user satisfaction and experience by recommending/selecting content of interest suitable for watching in a limited time period (see Moir ¶0001-¶0005).

Claim 65 is directed to similar limitations as recited in claim 55 above; hence, claim 65 is considered accordingly.

Claims 56 and 66 are rejected under 35 U.S.C. 103 as being unpatentable over Oh (US 2012/0101903) in view of Jin (US 2012/0254399) in view of Theberge (US 2012/0059696) as applied above, and further in view of Roche et al. (US 2007/0136459), hereinafter “Roche”.
Claim 56 – Oh in view of Jin in view of Theberge, specifically Oh, teaches following the activity performed by the given user, presenting the media asset corresponding to the retrieved identifier to the user equipment available to the given user [¶0064-¶0072: following the driving activity by the user, presenting the recommended advertisement contents corresponding to the identifiers of the recommended advertisements to the mobile terminal].
Oh is silent regarding determining a type of user equipment available to the given user following the activity performed by the given user.
However, in an analogous art, Roche teaches determining a type of user equipment available to the given user following the activity performed by the given user [Fig. 2, step 206 and ¶0018 and ¶0024: determining the laptop computer as a type of user equipment available to the user following the switch from viewing a program on a television to reading emails or performing other tasks]; 
determining whether the type of user equipment available to the given user corresponds to presenting the media asset corresponding to a retrieved identifier [¶0021 and ¶0024: determining whether the laptop computer (the type of user equipment available to the given user) corresponds to presenting the sports video program]; and 	
in response to determining the type of user equipment available to the user does not correspond to presenting the media asset corresponding to the retrieved identifier, selecting a different media asset [¶0025 and/or ¶0030: in response to determining the laptop computer does not correspond to presenting the sports video program, select a different media asset (selected by the end user or a different media asset by combining with other services)].
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the technique of providing multimedia services across a number of media devices taught by Roche and technique of recommending and presenting content based on user contextual information taught by Oh in view of Jin in view of Theberge to enhance the user experience and multimedia services by enabling seamless transition of multimedia services across a number of devices (see Roche ¶0002).

Claim 66 is directed to similar limitations as recited in claim 56 above; hence, claim 66 is considered accordingly.

Claims 57 and 67 are rejected under 35 U.S.C. 103 as being unpatentable over Oh (US 2012/0101903) in view of Jin (US 2012/0254399) in view of Theberge (US 2012/0059696) as applied above, and further in view of Freed et al. (US 2015/0020097), hereinafter “Freed”.
	Claim 57 – Oh in view of Jin in view of Theberge, specifically Oh, teaches identifying a user device following the activity, for generating a presentation of the recommendation [¶0064-¶0072: to push the recommended advertisement to a mobile terminal screen following the user’s driving activity, the system must identify the mobile terminal device].
	Oh is silent regarding identifying a user device within a threshold proximity to the given user, for generating a presentation.
	However, in an analogous art, Freed teaches identifying a user device, within a threshold proximity to the given user following the activity, for generating a presentation of the recommendation [¶0022, ¶0056-¶0057, and ¶0065: identifying a TR (or a user personal device) within a threshold proximity to the particular user following the user’s movement into an alternative/remote location, for presenting the selected personalized content].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the technique of providing targeted content to a device in proximity to the user taught by Freed and technique of recommending and presenting content based on user contextual information taught by Oh in view of Jin in view of Theberge to enhance the efficiency of advertising by presenting personalized advertisements at an alternate presentation device in proximity to the user(s) when the user(s) is outside of the user’s premises (see Freed ¶0020-¶0021).

Claim 67 is directed to similar limitations as recited in claim 57 above; hence, claim 67 is considered accordingly.

Claims 58 and 68 are rejected under 35 U.S.C. 103 as being unpatentable over Oh (US 2012/0101903) in view of Jin (US 2012/0254399) in view of Theberge (US 2012/0059696) as applied above, and further in view of Drysdale (US Patent No. 8,838,382).
Claim 58 – Oh in view of Jin in view of Theberge, specifically Oh, teaches the database indicates media assets [¶0080: previously built-up advertisement database], and wherein retrieving a identifier further comprises determining whether the media asset correspond to the activity performed by the given user [¶0080: retrieving advertisement contents that correspond to the user contextual condition (user activity)].
Oh is silent regarding the database indicates subject matters for each media assets.
However, in an analogous art, Drysdale teaches the database indicates subject matters for each of the media assets [e.g., Fig. 3 and col. 9, line 54 through col. 10, line 10:  the database indicates media topic 250 and title 244 for each of the media assets, wherein media topic 250 and/or title 244 reads on “subject matters for each of the media assets”], and wherein retrieving a identifier further comprises determining whether a subject matter of the media asset corresponds to the activity performed by the given user [col. 10, lines 4-20: retrieving tour guide media files (ID-1, ID-2) by determining the topic of the media files corresponds to the user activity represented by geographical positions 240].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the technique and concept of providing/recommending to the user based on user activity/location using a database comprising structured records with metadata taught by Drysdale and technique of recommending and presenting content based on user contextual information taught by Oh in view of Jin in view of Theberge to improve the effectiveness of content recommendation by taking advantage of external influences such as the user’s social networks (see Mathur ¶0002).

Claim 68 is directed to similar limitations as recited in claim 58 above; hence, claim 68 is considered accordingly.

Claims 59 and 69 are rejected under 35 U.S.C. 103 as being unpatentable over Oh (US 2012/0101903) in view of Jin (US 2012/0254399) in view of Theberge (US 2012/0059696) as applied above, and further in view of Mathur (US 2010/0287033).
Claim 59 – Oh in view of Jin in view of Theberge, specifically Oh, teaches the user is associated with a social network [¶0032].
Oh is silent regarding the user shares a social network group with other users.  
However, in an analogous art, Mathur teaches the user shares a demographic, a social network group, or a familial group with other users [Abstract, ¶0032 and ¶0034].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the technique of recommending media content to a user based on content that has been viewed or commented on by members of the user’s social network communities  taught by Mathur and technique of recommending and presenting content based on user contextual information taught by Oh in view of Jin in view of Theberge to improve the effectiveness of content selection/recommendation based on user’s location associated with user activity and preferences (see Drysdale col. 2 lines 33-52).

Claim 69 is directed to similar limitations as recited in claim 59 above; hence, claim 69 is considered accordingly.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIEN M NGUYEN whose telephone number is (571)272-3911. The examiner can normally be reached Monday - Friday 7:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TIEN M NGUYEN/Examiner, Art Unit 2423                                                                                                                                                                                                        
/BENJAMIN R BRUCKART/Supervisory Patent Examiner, Art Unit 2423